Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeWees et al (US Patent no. 8408275). Dewees discloses a hanging apparatus, comprising a track hanger comprising a hook, an extension, and a base member, the base member attachable to a ceiling, the hook terminating at a key comprising one or more barbs and a track (see illustration below).

    PNG
    media_image1.png
    513
    898
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

Claims 3-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeWees et al (US Patent no. 8408275) in view of Hopper, Jr. (US Patent no. 4920717). Dewees discloses a hanging apparatus, comprising all the claimed features of applicant’s device as discussed above. 
Regarding claim 3, Dewees does not disclose the one or more barbs facilitating one-way penetration of the key into the track.  Hopper, Jr. teaches in a hanging apparatus for attachment of a track (100, figure 4) wherein the track is provided with a peninsular indentation or an inward slot (between sidewalls 104, figure 4) to facilitate one way penetration of a key (110, figure 4) comprising barbs (132); wherein the inward slot frictionally retained the key (110, figure 4) within the peninsular indentation/inward slot (between sidewalls 104, figure 4) of the track (100, figure 4 and Column 5, lines 60-68).    
  It would have been obvious to one of ordinary skilled in the art to have modify the key of DeWees such that it is of the type with a barb for one-way penetration of the key into the inward slot of the track as such connection key is old and well-known in the track connection art as demonstrated by Hopper, Jr.. 
Regarding claim 4, in the combination of DeWees and Hopper, Jr,  DeWees discloses the track (220) defining a peninsular indentation (inward slot of track 220).  
Regarding claim 5, in the combination of DeWees and Hopper, Jr,  Hopper, Jr. teaches wherein the key (110, figure 4) inserted into the peninsular indentation/inward slot (between sidewalls 104, figure 4) of the track (100, figure 4 and Column 5, lines 60-68).    
Regarding claim 6,  in the combination of DeWees and Hopper, Jr,  Hopper, Jr. teaches the peninsular indentation (between sidewalls 104, figure 4) comprising sides (104) that frictionally retain the one or more barbs (132) within peninsular indentation.  
Regarding claim 7,  in the combination of DeWees and Hopper, Jr,  DeWees discloses the hook (210) defining one or more bends.  
Regarding claim 8,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the one or more bends consist essentially of a first bend, a second bend, and a third bend (see illustration below)
Regarding claim 9,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the first and second bends comprise obtuse bends, wherein the third bend comprises a substantially orthogonal bend (see illustration below).  


    PNG
    media_image2.png
    502
    900
    media_image2.png
    Greyscale

Regarding claim 12,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the base member has a rectangular cross section (see illustration above).  
Regarding claim 13,  in the combination of DeWees and Hopper, Jr,  DeWees discloses wherein the track (220) is attached to the track hanger to define a mounting system. 
Regarding claim 14,  the combination of DeWees and Hopper, Jr. discloses a hanging apparatus comprising: a track hanger; and a track; 46Attorney Docket No.: BPMDL00701.Pl.Cl (10484IJ CIP CI) the track hanger comprising an extension situated between a base member and a hook: and the hook terminating at a key comprising one or more barbs facilitating one-way penetration of the key into the track (see discussions above regarding claims 1-3).  
Regarding claim 15, the combination of DeWees and Hopper, Jr. discloses the track defining an inward slot into which the key is inserted (see claim 5 discussion above).
Regarding claim 16, the combination of DeWees and Hopper, Jr. discloses the inward slot comprising sides that frictionally retain the key within the inward slot of the track (see claim 6 discussion above).  
Regarding claim 17,  the combination of DeWees and Hopper, Jr. discloses the hook defining a first bend, a second bend, and a third bend, wherein the first bend and the second bend are obtuse and the third bend is substantially orthogonal (see claims 7-9 discussion above).  
Regarding claim 18,  in the combination of DeWees and Hopper, Jr.,  Dewees discloses the track (220, figure 2) comprising at least a portion (upper portion of 220, figure 2) that is round in cross section.  
Regarding claim 19,  in the combination of DeWees and Hopper, Jr.,  Dewees discloses the track (220, figure 2) comprising at least another portion (lower portion of 220) that is rectangular in cross section.  
Regarding claim 20, in the combination of DeWees and Hopper, Jr.,  Dewees discloses wherein the base member (see illustration above) comprises a fastener (holes in the base member) receives fastener) that is attachable to a ceiling.   
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeWees et al (US Patent no. 8408275) in view of Hopper, Jr. (US Patent no. 4920717) as applied to claims 1-3 and 7-9 above, and further in view of Reich (US Patent no. 8356802). Dewees and Reich combined discloses a hanging apparatus, comprising all the claimed features of applicant’s device as discussed above. 
Regarding claim 10,  the combination of DeWees and Hopper, Jr  does not disclose the track hanger is manufactured from plastic as a unitary element with each of the hook, extension, and base member being formed as a single, integral unit.
Reich teaches in a suspended rail apparatus comprising a track (16, figure 2) and a track hanger (14, figure 2) that includes a base member (24, figure 4), extension (42) and hook (32 and 43) terminating at a key (32) with barbs (34); wherein the track hanger (14, figure 4) is manufactured from plastic (column 4, lines 44-46) as a unitary element with each of the hook (32 and 43), extension (42), and base member (24)  being formed as a single, integral unit. Such unitary molded plastic as the well-known purpose of reducing cost during manufacturing. It would have been obvious to one of ordinary skilled in the art to have modify the track hanger of DeWees such that the track hanger is manufactured from plastic as a unitary element with each of the hook, extension, and base member being formed as a single, integral unit as taught by Reich for the well-known advantage of reducing cost in manufacturing.
Regarding claim 11,  the combination of DeWees and Hopper, Jr and Reich discussed above does not disclose material of the track hanger is manufactured from plastic of polycarbonate.  It would have been obvious to one of ordinary skilled in the art to have made plastic material of the track hanger of DeWees, Hopper, Jr and Reich combined from polycarbonate as such material is old and well-known in the art of plastics.    

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant argues that Dewees does not show barb. Applicant further cites 
“A "barb" is "a sharp projection near the end of an arrow, fishhook, or similar item, angled away from the main point so as to make extraction difficult." New Oxford American Dictionary, electronic edition 2.3.0 (284) 2021.” (Remarks filed 6/3/2022 on page 7, paragraph 4).   
Examiner respectfully disagrees with applicant.  Dewees clearly shows the ends of the key includes has at least one barb or a sharp point angled from the main point (the circled central portion, figure 19B-3) so as to make extraction difficult (see examiner’s additional illustration below).

    PNG
    media_image3.png
    919
    1326
    media_image3.png
    Greyscale


	Rejection stands.  Regarding claim 10, applicant has amended the claim to track hanger of unitary element with each of the hook, extension, and base member being as a single, integral unit.  In the new ground of rejection above necessitated by amendment,  Reich (a cited reference of record) teaches in a suspended rail apparatus comprising a track (16, figure 2) and a track hanger (14, figure 2) that includes a base member (24, figure 4), extension (42) and hook (32 and 43) terminating at a key (32) with barbs (34); wherein the track hanger (14, figure 4) is manufactured from plastic (column 4, lines 44-46) as a unitary element with each of the hook (32 and 43), extension (42), and base member (24)  being formed as a single, integral unit. Such unitary molded plastic as the well-known purpose of reducing cost during manufacturing. It would have been obvious to one of ordinary skilled in the art to have modify the track hanger of DeWees such that the track hanger is manufactured from plastic as a unitary element with each of the hook, extension, and base member being formed as a single, integral unit as taught by Reich for the well-known advantage of reducing cost in manufacturing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc